              Case 7:20-cv-08426-NSR Document 4 Filed 10/08/20 Page 1 of 1



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK                                                                             10/8/2020
--------------------------------------------------------X
In Re:                                                                   ORDER OF DISMISSAL
                                                                               FOR
Lawrence Pesce                                                          FAILURE TO PROSECUTE
                                                                         BANKRUPTCY APPEAL

--------------------------------------------------------X                   20-CV-08426 NSR
FROM: VITO GENNA, CLERK
            UNITED STATES BANKRUPTCY COURT
            SOUTHERN DISTRICT OF NEW YORK

TO:        RUBY J. KRAJICK, CLERK
           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK

IN RE: Lawrence Pesce                                               BANKRUPTCY CASE: 19-B-36592 (CGM)
DATE OF FILING NOTICE OF APPEAL: 09/03/2020
BANKRUPTCY DOCUMENT #: 162

The above- referenced case is forwarded to District Court for possible dismissal. Petitioner has failed to file the
Designation of Items to be Included in the Record as required by:

           X FRBP 8009
          ___ Federal Rules of Civil Procedure (Rule _____)
           X 28 U.S.C. 1930 (9), (16)- the requirement to pay a filing fee
              Rule 8009-1 from the Local Rules for The United States Bankruptcy Court Southern District of New
                York.

Dated:    October 8, 2020                                                         Vito Genna, Clerk
          New York, New York                                                 U.S. Bankruptcy Court, SDNY

                                                                          By:          Gwen Kinchen
                                                                                        Deputy Clerk

                                                            ORDER

 For the reason(s) set forth above, the appeal is deemed abandoned, and IT IS THEREFORE ORDERED that the
appeal in the above-entitled action is hereby DISMISSED.

Dated _____October 8________ 2010                                           ____________________________
        New York, New York                                                  Judge, United States District Court

I hereby certify that I have this day forwarded a copy of this order to the Clerk of the Bankruptcy Court for the
Southern District of New York.

District Court Document # _______________                                   Ruby J. Krajick , Clerk
                                                                            District Court, SDNY

                                                                          By: ____________________
                                                                                   Deputy Clerk
